537 F.2d 77
Ernest George MINNS, Appellant,v.SIMPSON, D. E., Individually and in his official capacity asSupt. of Harrisonburg Correctional Field Unit # 8, Appellee.
No. 75-1426.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 9, 1976.Decided April 1, 1976.

Ernest George Minns, pro se.
Burnett Miller, III, Asst. Atty. Gen., Richmond, Va., for appellee.
Before RUSSELL, FIELD and WIDENER, Circuit Judges.
PER CURIAM:


1
A review of the record and of the district court's opinion discloses that an appeal from the order of the district court denying relief under 42 U.S.C. § 1983 would be without merit.  Accordingly, although leave to proceed in forma pauperis is granted, the judgment of the district court is affirmed for the reasons stated in its order.  Minns v. Simpson, 391 F.Supp. 1156 (W.D.Va.1975).  See also Sweet v. South Carolina Dept. of Corrections, 529 F.2d 854 (4th Cir., 1975).